UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER HIRAM CANO,

                                       Plaintiff,

                       -against-

SHAWN COHEN, New York Post employee; RUPERT
MURDOCH, New York Post owner; NEW YORK POST
INCORPORATION; ROCCO PARASCANDOLA, Daily
News employee; JOHN ANNESE, New York Daily News
employee; NEW YORK DAILY NEWS CORPORATION;
MORTIMER B. ZUCKERMAN, NY Daily News Owner;
EDDIE SMALL, DNAinfo employee; BEN
FRACTENBURG, DNAinfo employee; JOE RICKETTS,
DNA info founder; DNAinfo CORPORATION; MICHAEL
TANNOUSIS, Assistant District Attorney; ROBERT T.
JOHNSON, Bronx District Attorney; DARCEL DENISE          1:18-CV-11550 (CM)
CLARK, Bronx District Attorney; BRONX DISTRICT
ATTORNEY OFFICE; KENNY COLLAZO, Video                    ORDER TO AMEND
Technician; BERNARD CARLOS, Tax ID#936201,
employee of the New York Police Department; RICHARD
ACRE, Tax ID#946413, employee of the New York Police
Department; MARCO SANCHEZ, Tax ID#931134,
employee of the New York Police Department; BRENDAN
LOONEY, Tax ID#950887, employee of the New York
Police Department; KHALEEQ MIDDLETON, Tax
ID#950887, employee of the New York Police Department;
ROBERT LYON, Tax ID#955106, employee of the New
York Police Department; CITY OF NEW YORK; STATE OF
NEW YORK; JAMES O’NEIL, NYPD Commissioner;
NEW YORK POLICE DEPARTMENT, PRECINCT 44th;
WILLIAM SULLIVAN, Tax ID#931283, employee of the
NYPD,

                                       Defendants.
COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently held in the George R. Vierno Center on Rikers Island, brings this pro

se action asserting federal constitutional claims as well as state-law claims. 1 She sues four

groups of defendants: (1) reporters, media outlets, and media-outlet owners, (2) Bronx

prosecutors and another employee of the Bronx County District Attorney’s Office, (3) members

of the New York City Police Department (“NYPD defendants”), and (4) government entities,

including the State of New York, the Bronx County District Attorney’s Office, the City of New

York, and the New York City Police Department’s 44th Precinct (“44th Precinct”). She sues the

individual defendants in their individual and official capacities. And she asserts claims under the

Court’s federal question and diversity jurisdictions. She seeks unspecified damages.

       The Court construes Plaintiff’s complaint as asserting claims under 42 U.S.C. § 1983 and

associated claims of conspiracy under 42 U.S.C. § 1985(3). The Court also construes Plaintiff’s

complaint as asserting claims of libel and slander under state law. 2

       By order dated September 18, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. 3 For the reasons set forth below, the Court

grants Plaintiff leave to file an amended complaint within sixty days of the date of this order.




       1
          Plaintiff filed her complaint while she was held in the Anna M. Kross Center
(“AMKC”) on Rikers Island. She asserts that she is a transgender woman. (ECF 2, p. 8.) Because
of that, the Court will refer to her in this order using female pronouns.
       2
          Plaintiff has failed to show, for the purpose of invoking this Court’s diversity
jurisdiction, that the parties are diverse and that the amount in controversy exceeds the sum or
value of $75,000. See 28 U.S.C. § 1332(a)(1). In light of Plaintiff’s pro se status, the Court
construes the complaint as asserting state-law claims under the Court’s supplemental jurisdiction.
See 28 U.S.C. § 1367(a).
       3
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).


                                                  2
                                    STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint, or portion thereof, when

the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates

dismissal on any of these grounds, the Court is obliged to construe pro se pleadings liberally,

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims]

that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)

(internal quotation marks and citations omitted, emphasis in original).

                                          BACKGROUND

       Plaintiff makes the following allegations: on July 24, 2016, some of the NYPD

defendants unlawfully arrested Plaintiff at the Bronx Dominican Day Parade. They falsely

accused her of (1) concealing a gun that she illegally possessed, (2) claiming that she had a bomb

in her shoe, and (3) claiming that she had been hired to kill Bronx Borough President Ruben

Diaz, Jr. They gave false information about Plaintiff and her arrest to the press. Prosecutors in the

Bronx County District Attorney’s Office are prosecuting Plaintiff for the offenses arising from

that arrest, and one of them has spread false information about Plaintiff. Reporters employed by

media outlets including The New York Post, The New York Daily News, and dnainfo have

published false articles about Plaintiff and her arrest.

                                           DISCUSSION

 A.     Eleventh Amendment immunity

       The Court must dismiss Plaintiff’s claims under 42 U.S.C. § 1983 against State of New

York and the Bronx County District Attorney’s Office under the doctrine of Eleventh


                                                   3
Amendment immunity. “[A]s a general rule, state governments may not be sued in federal court

unless they have waived their Eleventh Amendment immunity or unless Congress has

abrogate[d] the states’ Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355,

366 (2d Cir. 2009) (internal quotation marks and citation omitted, second alteration in original).

This immunity shields States from claims for money damages, injunctive relief, and retrospective

declaratory relief. See Green v. Mansour, 474 U.S. 64, 72-74 (1985); Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 101-02 (1984). “[T]he immunity recognized by the Eleventh

Amendment extends beyond the states themselves to state agents and state instrumentalities that

are, effectively, arms of a state.” Gollomp, 568 F.3d at 366 (internal quotation marks and citation

omitted). Courts have held that an office of a district attorney in New York State is afforded

Eleventh Amendment immunity with regard to its decisions to prosecute. See, e.g., Baskerville v.

Richmond Cnty. Family Court, No. 19-CV-0602, 2019 WL 2162595, at *2 (E.D.N.Y. May 16,

2019); White v. Vance, No. 10-CV-6142, 2011 WL 2565476, at *4 (S.D.N.Y. June 21, 2011).

Courts have also held that such an office is a nonsuable entity. See, e.g., Bryan v. New York, No.

14-CV-8305, 2015 WL 4272054, at *3 (S.D.N.Y. July 13, 2015); White, 2011 WL 2565476, at

*4.

       Congress has not abrogated the States’ immunity for claims under § 1983. See Dube v.

State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990). And the State of New York has not waived

its immunity to suit in federal court. See Trotman v. Palisades Interstate Park Comm’n, 557 F.2d

35, 40 (2d Cir. 1977). Plaintiff sues the State of New York. She also sues the Bronx County

District Attorney’s Office because of its decision to prosecute her. (See ECF 2, p. 33.) The Court

therefore dismisses Plaintiff’s § 1983 claims against the State of New York and the Bronx

County District Attorney’s Office as frivolous under the doctrine of Eleventh Amendment




                                                 4
immunity. 4 See 28 U.S.C. § 1915(e)(2)(B)(i), (iii); Montero v. Travis, 171 F.3d 757, 760 (2d Cir.

1999) (“A complaint will be dismissed as ‘frivolous’ when ‘it is clear that the defendants are

immune from suit.’” (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989))).

B.         Prosecutorial immunity

       The Court must also dismiss Plaintiff’s individual-capacity § 1983 claims against

Johnson, Clark, Tannousis, and Kharkover arising from their prosecutorial actions against her.

Prosecutors are immune from civil suits for damages in their individual capacities for acts

committed within the scope of their official duties where the challenged activities are not

investigative in nature but, rather, are “intimately associated with the judicial phase of the

criminal process.” Simon v. City of New York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v.

Pachtman, 424 U.S. 409, 430 (1976)) (internal quotation marks omitted); see also Buckley v.

Fitzsimmons, 509 U.S. 259, 269 (1993) (absolute immunity is analyzed under a “functional

approach” that “looks to the nature of the function performed, not the identity of the actor who

performed it”) (internal quotation marks and citation omitted). In addition, prosecutors are

absolutely immune from suit for acts that may be administrative obligations but are “directly

connected with the conduct of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009).

       Plaintiff’s § 1983 claims against these defendants arise from their prosecution of Plaintiff

in the New York Supreme Court, Bronx County. The Court therefore dismisses any individual-

capacity § 1983 claims against them under the doctrine of prosecutorial immunity and because

such claims are frivolous. See § 1915(e)(2)(B)(i), (iii); Collazo v. Pagano, 656 F.3d 131, 134 (2d


       4
          The Court also dismisses, for the same reasons, Plaintiff’s official-capacity § 1983
claims against former Bronx County District Attorney Robert T. Johnson, current Bronx County
District Attorney Darcel Denise Clark, and Assistant Bronx County District Attorneys Michael
Tannousis and Ilya Kharkover arising from their criminal prosecution of Plaintiff. See
§ 1915(e)(2)(B)(i), (iii). Rodriguez v. Weprin, 116 F.3d 62, 66 (2d Cir. 1997).


                                                  5
Cir. 2011) (claims dismissed for prosecutorial immunity are frivolous under the in forma

pauperis statute); Montero, 171 F.3d at 760.

 C.     Section 1983 false arrest claims

       The Court grants Plaintiff leave to file an amended complaint to state plausible claims of

false arrest under § 1983. The Court looks to state law as a starting point to determine the

elements of a § 1983 claim for false arrest. See Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 921

(2017) (“Common-law principles are meant to guide rather than to control the definition of

§ 1983 claims, serving more as a source of inspired examples rather than of prefabricated

components.”) (internal quotation marks and citation omitted); Boyd v. City of New York, 336

F.3d 72, 75 (2d Cir. 2003) (“The elements of false arrest . . . under § 1983 are substantially the

same as the elements under New York law. Therefore, the analysis of the state and the federal

claims is identical.”) (internal quotation marks and citation omitted).

       To state a false arrest claim under New York law, a plaintiff must allege that: “(1) the

defendant intended to confine [the plaintiff], (2) the plaintiff was conscious of the confinement,

(3) the plaintiff did not consent to the confinement and (4) the confinement was not otherwise

privileged.” Liranzo v. United States, 690 F.3d 78, 95 (2d Cir. 2012) (internal quotation marks

and citation omitted, alteration and emphasis in original). An arrest is privileged if it is based on

probable cause. Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (“The existence of

probable cause to arrest constitutes justification and is a complete defense to an action for false

arrest . . . .” (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996) (internal quotation marks

omitted))).

       If “the facts known by the arresting officer at the time of the arrest objectively provided

probable cause to arrest,” Jaegly v. Couch, 439 F.3d 146, 153 (2d Cir. 2006) (citing Devenpeck v.

Alford, 543 U.S. 146, 152 (2004)), the arrest is privileged, and the plaintiff cannot state a claim


                                                  6
for false arrest, see Jenkins 478 F.3d at 84. Officers have probable cause to arrest when they have

“knowledge or reasonably trustworthy information of facts and circumstances that are sufficient

to warrant a person of reasonable caution in the belief that the person to be arrested has

committed or is committing a crime.” Jaegly, 439 F.3d at 152 (internal quotation marks and

citation omitted). “Probable cause can exist even where it is based on mistaken information, so

long as the arresting officer acted reasonably and in good faith in relying on that information.”

Bernard v. United States, 25 F.3d 98, 102 (2d Cir. 1994); see Curley v. Vill. of Suffern, 268 F.3d

65, 70 (2d Cir. 2001) (holding that a police officer is “not required to explore and eliminate every

theoretically plausible claim of innocence before making an arrest”) (internal quotation marks

and citation omitted). Put another way, police officers may have probable cause to arrest if they

act reasonably, even if they are mistaken.

       Plaintiff asserts that some of the NYPD defendants arrested her on false accusations that

she had (1) concealed a gun that she illegally possessed, (2) claimed that she had a bomb in her

shoe, and (3) claimed that she had been hired to kill Bronx Borough President Ruben Diaz, Jr.

Even if a police officer mistakenly believed that such accusations were true, he or she would

have had probable cause to arrest Plaintiff. Because Plaintiff has not alleged sufficient facts to

show that the NYPD defendants that arrested her lacked probable cause, the Court grants her

leave to file an amended complaint in which she alleges such facts. She should also provide

information about the status or outcome of her criminal proceeding.

 D.     Claims of conspiracy under § 1983 and § 1985(3)

       Plaintiff must also allege sufficient facts to state a plausible claim of conspiracy under

§ 1983 or under § 1985(3). To state a claim of conspiracy under § 1983, a plaintiff must show

“(1) an agreement between two or more state actors or between a state actor and a private entity;

(2) to act in concert to inflict an unconstitutional injury; and (3) an overt act done in furtherance


                                                  7
of that goal causing damages.” Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999). To state

a claim of conspiracy under § 1985(3), a plaintiff must show that there exists: (1) a conspiracy;

(2) for the purpose of depriving the plaintiff of the equal protection of the laws, or the equal

privileges or immunities under the laws; (3) an overt act in furtherance of the conspiracy; and

(4) an injury to the plaintiff’s person or property, or a deprivation of her right or privilege as a

citizen of the United States. Thomas v. Roach, 165 F.3d 137, 146 (2d Cir. 1999). “[T]he

[§ 1985(3)] conspiracy must also be motivated by some racial or perhaps otherwise class-based,

invidious discriminatory animus behind the conspirators’ action.” Id. (internal quotation marks

and citation omitted). Vague and unsupported assertions of a conspiracy claim, either under

§ 1983 or § 1985(3), will not suffice. See, e.g., Wang v. Miller, 356 F. App’x 516, 517 (2d Cir.

2009) (summary order); Webb v. Goord, 340 F.3d 105, 110-11 (2d Cir. 2003); Boddie v.

Schnieder, 105 F.3d 857, 862 (2d Cir. 1997); Polur v. Raffe, 912 F.2d 52, 56 (2d Cir. 1990).

        Plaintiff asserts that some of the defendants conspired to violate her constitutional rights

by arresting her and prosecuting her on false charges, and by spreading false information about

her and why she was arrested. But her allegations are vague and unsupported – they lack

sufficient detail to state a plausible claim of conspiracy under § 1983 or § 1985(3). Plaintiff must

therefore amend her complaint to include sufficient facts to state a claim of conspiracy under

§ 1983 or § 1985(3).

 E.      Municipal liability

        The Court must dismiss Plaintiff’s claims against the 44th Precinct because an agency of

the City of New York, such as the 44th Precinct, is not an entity that can be sued. N.Y. City

Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the

violation of any law shall be brought in the name of the city of New York and not in that of any

agency, except where otherwise provided by law.”); Jenkins, 478 F.3d at 93 n.19; see also


                                                   8
Emerson v. City of New York, 740 F. Supp. 2d 385, 395 (S.D.N.Y. 2010) (“[A] plaintiff is

generally prohibited from suing a municipal agency.”). 5

       When a plaintiff sues a municipality under § 1983, such as the City of New York, it is not

enough for the plaintiff to allege that one of the municipality’s employees or agents engaged in

some wrongdoing. The plaintiff must show that the municipality itself caused the violation of the

plaintiff’s rights. See Connick v. Thompson, 563 U.S. 51, 60 (2011) (“A municipality or other

local government may be liable under this section [1983] if the governmental body itself

‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to such

deprivation.” (quoting Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692

(1978))); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011). In other words, to state a

§ 1983 claim against a municipality, the plaintiff must allege facts showing (1) the existence of a

municipal policy, custom, or practice, and (2) that the policy, custom, or practice caused the

violation of the plaintiff’s constitutional rights. Jones v. Town of East Haven, 691 F.3d 72, 80 (2d

Cir. 2012); see Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal

citations omitted).

       Plaintiff has alleged insufficient facts to state a plausible § 1983 claim against the City of

New York. She merely alleges that the City “has . . . failed to guide its employees from

conducting themselves in a reckless unlawful manner . . . [and] failed to promote the safety of


       5
          The Court must also dismiss any official-capacity claims that Plaintiff asserts against
any employees of the City of New York, including the NYPD defendants. See Kentucky v.
Graham, 473 U.S. 159, 167 n.14 (1985) (“There is no longer a need to bring official-capacity
actions against local government officials [because] local government units can be sued directly
for damages and injunctive or declaratory relief.”); see also Coon v. Town of Springfield, Vt., 404
F.3d 683, 687 (2d Cir. 2005) (“[A] § 1983 suit against a municipal officer in his official capacity
is treated as an action against the municipality itself.”). Plaintiff’s claims against the 44th
Precinct and her official-capacity claims against City employees are redundant of her claims
against the City of New York, which is a named defendant.


                                                  9
the public by allowing its employees to cause public wrath by advertising false allegations

causing confusion and fear.” (ECF 2, p. 43.) Plaintiff must therefore amend her complaint to

allege sufficient facts to state a plausible § 1983 claim against the City of New York; she must

show how a policy, custom, or practice of the City of New York caused a violation of her

federally protected rights.

 F.     Claims of Slander and Libel

       In addition, Plaintiff must show why her state-law claims of slander and libel are not

time-barred. “An action for libel or slander under New York law must be brought within one year

from the date the offending material is first published.” Allen v. Antal, 665 F. App’x 9, 13 (2d Cir.

2016) (summary order) (citing N.Y. C.P.L.R. § 215(3) and Nussenzweig v. diCorcia, 9 N.Y.3d

184, 188 (2007)); Van Buskirk v. The New York Times Co., 325 F.3d 87, 89 (2d Cir. 2003); Blair

v. Meth, 112 A.D. 3d 769 (2d Dep’t 2013).

       Because the failure to file a claim within the limitations period is an affirmative defense,

a plaintiff is generally not required to plead that a claim is timely filed. See Abbas, 480 F.3d at

640. But “district courts may dismiss an action sua sponte on limitations grounds in certain

circumstances where the facts supporting the statute of limitations defense are set forth in the

papers plaintiff himself submitted.” Walters v. Indus. and Commercial Bank of China, Ltd., 651

F.3d 280, 293 (2d Cir. 2011). But see Abbas, 480 F.3d at 640 (concluding that district court

should grant notice and opportunity to be heard before dismissing complaint sua sponte on

limitations grounds).

       Plaintiff alleges that she was arrested on July 24, 2016. (ECF 2, p. 7.) She seems to assert

that Tannousis and some of the NYPD defendants provided false information about her and her

arrest to the press. (See ECF 2, p. 28-29, 36-42.) Plaintiff has attached to her complaint copies of

the allegedly libelous articles that the reporter-defendants wrote about her and her arrest in The


                                                  10
New York Post, The New York Daily News, and dna.info (ECF 2, p. 71-75); those media outlets

published the articles within two days of her arrest. 6

          Plaintiff states that she submitted her complaint to the AMKC’s mail system for its

delivery to this Court on November 2, 2018 (ECF 2, p. 65), well after the one-year limitations

period to bring her state-law claims of slander and libel expired, at the latest, on or about July 26,

2017. Thus, Plaintiff must amend her complaint to show why her claims of slander and libel are

timely.

                                           CONCLUSION

          The Court directs the Clerk of Court to assign this matter to my docket, mail a copy of

this order to Plaintiff, and note service on the docket.

          The Court dismisses all of Plaintiff’s claims against the State of New York, the Bronx

County District Attorney’s Office, and Defendants Johnson, Clark, and Kharkover. 28 U.S.C.

§ 1915(e)(2)(B)(i), (iii).

          The Court also dismisses Plaintiff’s claims against the 44th Precinct. § 1915(e)(2)(B)(ii).

          The Court grants Plaintiff leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 18-CV-11550 (CM). An Amended


          6
         See Shawn Cohen, Armed lunatic says he was hired to kill Bronx borough president,
N.Y. Post, July 25, 2016, https://nypost.com/2016/07/25/ armed-lunatic-says-he-was-hired-to-
kill-bronx-borough-president/; Rocco Parascandola and John Annese, N.Y. Daily News, July 26,
2016, Gunman at Dominican parade tells cops he was hired to kill Bronx borough president,
https://www.nydailynews.com/new-york/nyc-crime/parade-gunman-tells-cops-hired-kill-bronx-
boro-prez-article-1.2726059; Eddie Small and Ben Fractenberg, dna.info, July 26, 2016, Gunman
Claims He Was Paid to Assassinate Borough President Ruben Diaz: NYPD, https://www.dnainfo.
com/ new-york/20160726/claremont/ gunman-claims-he-was-paid-assassinate-borough-
president-ruben-diaz-nypd/.


                                                  11
Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and she cannot show good cause to excuse such failure, the

Court will dismiss the remainder of Plaintiff’s claims for failure to state a claim on which relief

may be granted. 7 See id.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Court directs the Clerk of Court to docket this order as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    October 4, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




       7
        Plaintiff must not assert in her amended complaint any claims that the Court has
dismissed in this order.


                                                 12
